Citation Nr: 1802708	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-00 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for asbestos related pleural disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in January 2017 at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure substantial compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entire period on appeal, Veteran's asbestos-related pleural disease was manifested by Forced Vital Capacity (FVC), Forced Expiratory Volume in one second (FEV-1), FEV-1/FVC, or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO or DLCO(SB)) that was above 80 percent predicted.


CONCLUSION OF LAW

The criteria for an initial compensable rating for asbestosis has not been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code (DC) 6833 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. No further notice is required regarding the downstream issue of a higher initial rating for pleural disease as it stems from the grant of service connection, and no prejudice has been alleged.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in June 2011 and February 2017.  Given this, the Board will proceed to the merits of the appeal.

Increased Rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The Veteran's asbestosis was rated as noncompensable under the criteria of 38 C.F.R. § 4.97, DC 6833. DCs 6825 through 6833 are rated under the General Rating Formula for Interstitial Lung Disease.  This rating formula provides for the following:

a 10 percent rating is warranted if the FVC is 75 to 80 percent of predicted value or the DLCO (SB) is 66 to 80 percent of predicted value. 

a 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value. 

a 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation

a 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, 6825 to 6833.

The Veteran underwent a VA examination in March 2010.  The Veteran noted some dyspnea with exertion, such as when going up a flight of stairs.  He had minimally decreased breath sounds.  Post-bronchodilator pulmonary function test showed a FVC of 102.7 percent predicated and DLCO (SB) of 121.9 percent predicated.  The diagnosis was asbestos related pleural disease.

The Veteran underwent another VA examination in June 2011.  The Veteran reported having limited endurance and shortness of breath when taking walks.  He was able to walk four miles a day and had weekly night sweats.  X-rays taken showed no evidence of cardiopulmonary disease.  Pulmonary function tests (PFTs) revealed that FVC was 103.9 percent of predicted value and FEV-1/FVC was 105.6 pre-bronchodilator; FVC of 102.7 percent of predicted value and FEV-1/FVC of 109.9 post-bronchodilator, and a DLCO of 121.9.  The Board notes that it is unclear, but these PFTs appear to be a reproduction of the March 2010 PFTs. 

In April 2013, the Veteran was recorded as having a FVC of 107 percent of predicted values, FEV-1/FVC of 97 predicted value, and a DLCO of 103 percent of predicted values.  He had normal spirometry and DLCO.  11/5/2013 Medical Treatment Record-Government Facility, at 106-107.

At his hearing in August 2016, he asserted that the severity of his disability had worsened since the rating decision in 2010.  He stated that his symptoms included night sweats and difficulty breathing.  His difficulty breathing also caused him to have trouble sleeping.  This led him to be lethargic during the days.  He also noticed he had more difficulty going upstairs   8/11/2016 Hearing Testimony, at 4-6, 8

The Veteran was afforded another VA examination in February 2017.  He reported that there was no real change and he continued to have dyspnea daily.  He tried to walk approximately two miles daily.  Pulmonary function tests (PFTs) revealed that FVC was 121.2 percent of predicted value pre-bronchodilator; 122.6 percent of predicted value post-bronchodilator, and a DLCO of 114.4.  His FEV-1/FVC was 89.6 percent of predicted value pre-bronchodilator; 98.7 percent of predicted value post-bronchodilator.  The examiner indicated that the FEV-1/FVC most accurately reflected the level of disability.  2/21/2017 C&P Examination.

As noted above, the rating for interstitial lung disease is based on the results of PFTs.  In order for a compensable or 10 percent disability rating to be assigned, either the FVC test or the DLCO test must be 80 percent of predicted values or below.  The results from June 2011, April 2013, and February 2017 all reflect numbers higher than 80 percent predicted value.  Based on the competent evidence as discussed, a compensable rating is not warranted.  Even though the Veteran's service-connected pleural disease is related by analogy to asbestosis, the Board finds no other potentially applicable diagnostic codes as such interstitial lung diseases are rating using the General Rating Formula for Interstitial Lung Disease (diagnostic codes 6825 through 6833).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for an asbestos-related pleural disease, must be denied.  38 C.F.R. § 4.3.


ORDER

An initial compensable rating for asbestos related pleural disease is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


